Exhibit 99.1 ATTUNITY REPORTS FOURTH QUARTER AND FULL YEAR 2 Record quarterly revenue of $8.1 million Company estimates total revenue for 2014 in range of $34 - $37 million Burlington, MA – January 30, 2014 – Attunity, Ltd. (NASDAQ CM: ATTU), a leading provider of information availability software solutions, today reported its unaudited financial results for the three month period and year ended December 31, 2013. “The fourth quarter of 2013 was a record quarter for us in terms of total revenues and revenues from our Big Data product offering, which grew by 140% year-over-year. This contribution drove us to achieve record quarterly revenues of $8.1 million. These highlights reflect, among others, the ongoing investments in sales and marketing, building a momentum that we expect will continue into 2014,” stated Shimon Alon, Chairman and Chief Executive Officer of Attunity. “Attunity Replicate’s cutting-edge technology, coupled with our strong partnerships, raises our profile as a key provider of information availability solutions to the high-growth Big Data market. Our focus on real-time ease of use, superior performance and high return on investment (ROI) for our customers, enables us to increase market share and win deals against our competition. Mr. Alon continued “In order to accelerate our growth, we expanded into additional key Big Data markets, with the strategic acquisition of Hayes Technology Group in December. This enables us to widen our portfolio of offerings for SAP, the largest ERP provider in the market, according to Gartner. We expect to leverage both Attunity’s suite of solutions and Hayes’ proprietary SAP certified replication solution, Gold Client, by cross-selling and up-selling into each existing customer base. Gold Client also gives us access to the rapidly growing HANA user base, SAP’s flagship in-memory database platform, both on premise and in the cloud. With this acquisition, coupled with an improved cash position and increased sales and marketing efforts, we believe we are well positioned to grow aggressively in 2014.” Recent Operational Highlights: · Successfully raised approximately $18 million in a public offering to execute growth initiatives, including aggressive expansion of sales and marketing · Acquired Hayes Technology Group to penetrate the SAP market, accessing a new, larger customer base and further establishing Attunity as a critical enabler for Big Data replication · Grew Attunity Replicate sales by over 140% year-over-year, with a record of number of deals closed during the fourth quarter · Added 10 salespeople in the U.S and EMEA to increase presence in new and existing regions; currently have 25 total salespeople compared with 15 in the third quarter of 2013 · Expanded Attunity Replicate to support additional Big Data platforms including IBM Netezza and Teradata Aster; Replicate currently services all major data warehouse and Big Data Analytic platforms with optimizations for accelerated data loading · Enhanced suite of Attunity CloudBeam 2.0 managed data delivery service for Amazon Web Services (AWS) to include support for Amazon Relational Database Service (RDS) and boosting loading speed to the Cloud · Won a DBTA Magazines’ “Trendsetter” award for Attunity Replicate; named to the List of the Trendsetting Products in Data for 2014 Financial Highlights for the Fourth Quarter of 2013, compared with the Fourth Quarter of 2012: · Total revenues grew 14% to $8.1 million, a record quarter of total revenue · Total license revenues grew 15% to $4.9 million, a record quarter of license revenue · Total maintenance and service revenues grew 12% to $3.2 million · Non-GAAP operating income increased 1% to $1.4 million Financial Highlights for the Full Year 2013, compared with the Full Year 2012 · Total revenues were $25.3 million,compared with $25.5 million in 2012 · Shareholders' equity increased to $30.3 million, compared with $9.6 million in 2012 · Cash and cash equivalents were $16.5 million, compared with $3.8 million in 2012 · Non-GAAP operating income was $2.3 million, compared with $4.4 million for 2012 · Non-GAAP net income was $1.7 million, compared with $4.1 million in 2012 See “Use of Non-GAAP Financial Information” below for more information regarding Attunity’s use of Non-GAAP financial measures. Sales Expansion During the fourth quarter, the Company achieved record licensing sales generating $4.9 million, an increase of 15% compared to the same period in 2012. In order to build on this momentum in 2014, the Company hired several highly specialized salespeople and sales solution architects to address high demand markets in Europe, APAC and key areas in the U.S.Attunity continues to expand its footprint in new and existing regions by adding quality hires to the sales team and leveraging strong partnerships with market leaders. Partnership Activity Attunity has experienced significant traction with its go-to-market data warehouse partners, including Teradata, Pivotal Greenplum, HP Vertica, and Microsoft Parallel Data Warehouse (PDW). In fact, these partners were instrumental in introducing Attunity to key customers, resulting in the closing of several large-scale deals during the fourth quarter.In almost all instances, Attunity won against the competition, proving to be a critical revenue enabler for its partners. Additionally, the Company broadened capabilities for another partner, Amazon Web Services, as it expanded its Attunity CloudBeam 2.0 solution. This includes support for Amazon RDS and added technologies to quicken the speed at which data loads onto Amazon Redshift. “We also expect to capitalize on our ‘integration platform as a service’ (IPAS), also known as cloud-based integration, with Attunity CloudBeam 2.0. We plan to release additional products in 2014, to complement Attunity’s Big Data offerings. Not only will this include support for important targets and sources, but it will also introduce innovative data flow management for larger scale enterprise data management,” Mr. Alon concluded. Financial Results for Q4 2013 Total revenues for the fourth quarter of 2013 increased 14% to $8.1 million, compared to $7.1 million for the same period of 2012. This included license revenues for the fourth quarter of 2013, which increased 15% to $4.9 million, compared to $4.3 million for the same period of 2012. Operating income for the fourth quarter of 2013 was $0.4 million, compared to $0.9 million for the same period of 2012. Non-GAAP operating income was $1.4 million for both the fourth quarters of 2013 and 2012. Non-GAAP operating income for the fourth quarter of 2013 excludes equity-based compensation totaling $192,000 and $827,000 in amortization and expenses related to the acquisitions of RepliWeb and Hayes. Non-GAAP operating income for the same period of 2012 excludes the impact of stock-based compensation expenses, amortization and expenses related to the acquisition of RepliWeb, and amortization of software development costs of $476,000. See “Use of Non-GAAP Financial Information” below for more information regarding Attunity’s use of Non-GAAP financial measures. Net income for the fourth quarter of 2013 was $54,000, or $0.00 per diluted share, compared to $1.1 million, or $0.09 per diluted share in the fourth quarter of 2012. Non-GAAP net income for the fourth quarter of 2013 was $1.0 million, compared to $1.5 million for the same period last year. Non-GAAP net income for the fourth quarter of 2013 excludes a total of $979,000 in expenses and amortization, including $611,000 in amortization and expenses associated with the acquisitions of RepliWeb and Hayes; $176,000 of financial income associated with the revaluation of liabilities presented at fair value (attributed mainly to the rise of our share price); and $192,000 in expenses related to stock based compensation. Non-GAAP net income for the same period of 2012 excludes the impact of stock-based compensation expenses, amortization and expenses related to the acquisition of RepliWeb, financial income associated with the revaluation of liabilities presented at fair value and amortization of software development costs of $393,000. See “Use of Non-GAAP Financial Information” below for more information regarding Attunity’s use of Non-GAAP financial measures. Financial Results for Full Year 2013 Total revenues for 2013 were $25.3 million, which were relatively flat compared to $25.5 million in 2012. This included license revenues, which decreased by 7% to $13.5 million in 2013, compared to $14.4 million in 2012. The decrease was offset by increase in maintenance and services revenues that amounted to $11.8 million, compared with $11.0 million for 2012. Operating income for 2013 was $158,000 compared to $2.5 million for 2012. Non-GAAP operating income for 2013 was $2.3 million, compared to $4.4 million for 2012. Non-GAAP operating income for 2013 excludes the impact of stock-based compensation expenses, amortization and expenses related to the acquisitions of RepliWeb and Hayes of $2.1 million. Non-GAAP operating income for 2012 excludes the impact of stock-based compensation expenses, amortization and expenses related to the acquisition of RepliWeb, and amortization of software development costs of $1.8 million. See “Use of Non-GAAP Financial Information” below for more information regarding Attunity’s use of Non-GAAP financial measures. Net loss for 2013 was $412,000, or $(0.04) per diluted share, compared to net income of $1.5 million, or $0.12 per diluted share, in 2012. Non-GAAP net income for 2013 was $1.7 million compared to $4.1 million in 2012. Non-GAAP net income for 2013 excludes a total of $2.1 million in expenses and amortization related to the acquisitions of RepliWeb and Hayes, net of tax effect, equity-based compensation expenses and financial expenses associated with the revaluation of liabilities presented at fair value. Non-GAAP net income for 2012 excludes the impact of expenses and amortization related to the acquisition of RepliWeb, net of tax effect, equity-based compensation expenses, financial expenses associated with the revaluation of liabilities presented at fair value, and amortization of software development costs of $2.6 million.See “Use of Non-GAAP Financial Information” below for more information regarding Attunity’s use of Non-GAAP financial measures. Cash and cash equivalents increased to $16.5 million as of December 31, 2013, compared to $3.8 million asof December 31, 2012. Shareholders' equity increased to $30.3 million as of December 31, 2013, compared to $9.6 million as of December 31, 2012. Outlook for 2014 The Company expects revenue from Attunity’s business to increase to between approximately $34 and $37 million for 2014.Additionally, the Company expects non-GAAP operating margin to range between 9% and 13%. Financial Reconciliation to NON-GAAP figures for 2014 Outlook: From To GAAP Operating Profit Margin 0
